Citation Nr: 0623082	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  04-12 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of death, for 
purposes of an increased award of burial benefits.  


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel







INTRODUCTION

The veteran had active military service from June 1968 to 
June 1970.  He died in August 2003, and the appellant is his 
sister.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision.


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died in 
August 2003, and that the immediate cause of his death was 
cardio-respiratory failure due to acute aspiration, and 
another significant cause was the veteran's cirrhosis of the 
liver.  

2.  At the time of his death, the veteran was service 
connected for post-traumatic stress disorder (PTSD), for 
diabetes mellitus, and for residuals of a left toe fracture.

3.  The evidence fails to show that a service connected 
disability caused or substantially and materially contributed 
to the cause of the veteran's death.


CONCLUSION OF LAW

A service-connected disease or disability was neither the 
principal cause, nor a contributory cause, of the veteran's 
death.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for the Cause of Death

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  See 38 C.F.R. § 3.312(a).  The 
issue involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  See Id.

According to the veteran's death certificate, the veteran 
died in August 2003 of cardio-respiratory failure due to 
acute aspiration, and another significant condition was the 
veteran's cirrhosis of the liver.  

A review of the veteran's claims file indicates that at the 
time of his death the veteran was service-connected for PTSD, 
diabetes mellitus, and for residuals of a left toe fracture, 
and was 80 percent disabled.

The appellant makes two contentions as to why the veteran's 
death should be service connected.  First, she asserts that 
the veteran had alcohol dependence because of his PTSD and 
that alcohol dependency should have been rated as a secondary 
condition.  Second, she believes that diabetes mellitus was a 
contributing cause of the veteran's death, based on a 
conversation she reportedly had with the coroner in which she 
asked whether diabetes mellitus could have been a 
contributing factor in the veteran's his death and the 
coroner said yes, but had been unaware that the veteran had 
diabetes.

With regard to the claim that the veteran's alcoholism was a 
secondary cause of the veteran's death, the law specifies 
that no compensation shall be paid if the disability is a 
result of the person's own willful misconduct or his abuse of 
alcohol or drugs. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.301.  Furthermore, while it was noted at a June 2001 VA 
examination that the veteran had been in an alcohol 
dependence treatment twice, there was no indication that his 
alcoholism was a result of his PTSD and VA treatment records 
have similarly failed to indicate that the veteran's 
alcoholism was the result of his PTSD.

With regard to the appellant's contention that diabetes 
mellitus was a contributing cause of the veteran's death, a 
lay person's account of what a physician purportedly said is 
simply too attenuated and inherently unreliable to constitute 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Similarly, the appellant is not medically qualified 
to offer testimony regarding a matter requiring medical 
expertise, such as an opinion as to the cause of death.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Additionally, the veteran's autopsy report fails to link the 
veteran's death to a service connected disability.  The 
veteran's representative wrote to the doctor who performed 
the autopsy and informed him that the veteran had diabetes 
mellitus.  In response, the doctor wrote that he was aware 
that the veteran had a history of diabetes and was in 
agreement that the veteran's family should receive a $2,000 
death benefit.

While the doctor's letter indicates that he would like to see 
the family receive additional compensation, his letter fails 
to state that a service connected disability either caused or 
contributed to the veteran's death.  The doctor may be aware 
that the veteran had diabetes mellitus, but the fact remains 
the death certificate has not been amended and it fails to 
implicate any service connected disability in the cause of 
the veteran's death.  

As the medical evidence fails to show that a service 
connected disability either caused or contributed to the 
veteran's death, the appellant's claim is denied.


II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in July 2005.  By this, and by the statement of 
the case, the appellant was informed of all four elements 
required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the appellant was not given prior to the first 
adjudication of the claim, the appellant has been provided 
with every opportunity to submit evidence and argument in 
support of her claim and ample time to respond to VA notices.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA treatment records have been obtained, as have a copy of 
the veteran's death certificate, a copy of the veteran's 
autopsy report, and a letter from the doctor who performed 
the autopsy.  Additionally, the appellant was offered the 
opportunity to testify at a hearing before the Board, but she 
declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the appellant's service-connection claims, no 
initial disability rating or effective date will be assigned, 
so there can be no possibility of any prejudice to the 
appellant under the holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the appellant in 
adjudicating this appeal.


ORDER

Service connection for the cause of death, for purposes of an 
increased award of burial benefits, is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


